Winslow, C. J.
In this case it is held:
1. The familiar principle that oral negotiations are merged in and supplanted by a written contract afterwards entered into between the- parties covering the same subject applies to the present case (Ohio E. Co. v. Wis.-Minn. L. & P. Co. 161 Wis. 632, 155 N. W. 112), hence the oral quotation of a through rate to Cape Town is of no moment because the written bill of lading became the contract between the parties.
2. This being a shipment to a foreign country, the. Car-mack amendment did not apply, and it was competent for the parties to make a contract limiting the plaintiff’s liability to its own line. Best v. G. N. R. Co. 159 Wis. 429, 150 N. W. 484.
3. It follows that there was no default on the part of the plaintiff by reason of the fact that the shipment did not reach Cape Town, and that it is entitled to recover the freight charge to New York at the published rate as well as storage charges, less the net amount realized by sale of the goods, which appears to have been $32. ' (
By the Court. — Judgment reversed, and action remanded with directions to enter judgment for the plaintiff for $146.97 and costs.
Kerwin and Rosenberry, JJ., took no part.